SÍANiiT, J.
The bill is filed to obtain from the defendant an account of the profits of certain'land, which, it i* alleged, the parties hold as tenants in common ; and to obtain a sale, or a division- of the same,, in accordance with the rights of the parties, which are set forth.
A .general demurrer to the bill is put in, which, we are informed, is based upon a supposed allegation in the bill that the defendant is in adverse possession, claiming to be sole seized of the. lands.,
We hare examined the bill, and do not find anything which can bear such an interpretation. The words relied upon, are these : li Your orator further showeth that the «aid James R. Lore has received the rents and profit* arising from said lands, and has appropriated the same to his ovrn use and benefit.”
This is but .the common language of one tenant in common, who thinks his cotenant has wronged him, by the reception of profits, and by no means implies .a denial by the defendant of tbe plaintiff’s interest in the land, and .rights to any profits.
The defendant may plead, that he is sole’seized, and thus bring forward tire,matter which he is endeavoring here to interpose to prevent a partition*- but the pleadings are not now in a condition to raise any such point. The demurrer must be overruled; and the defendant required to answer.
This decision must be certified to that end.